UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2214



VIRGINIA INTERNATIONAL TERMINALS, INC.,

                                                        Petitioner,


          versus


RICHARD BRYANT; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,   UNITED    STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(BRB 02-0792)


Submitted:   May 28, 2004                  Decided:   June 24, 2004


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


F. Nash Bilisoly, IV, VANDEVENTER BLACK, LLP, Norfolk, Virginia,
for Petitioner. Howard M. Radzely, Solicitor of Labor, Donald S.
Shire, Associate Solicitor, Mark A. Reinhalter, Counsel for
Longshore, Kathleen H. Kim, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Director, OWCP.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Virginia International Terminals, Inc., seeks review of

the Benefits Review Board’s decision and order affirming the

administrative law judge’s denial of relief from liability for

disability benefit payments pursuant to 33 U.S.C. § 908(f) (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.              See Va.

Int’l Terminals, Inc. v. Bryant, No. 02-0792 (BRB Aug. 7, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -